Citation Nr: 1640000	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-36 666	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with depression in excess of 50 percent for the period prior to December 20, 2013,  and in excess of 70 percent thereafter. 

1. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to March 1988.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a 50 percent evaluation assigned to the service-connected PTSD with depression.  The Veteran timely appealed. 

This appeal also stems, in part, from a February 2011 rating decision, issued by the above RO. By that rating action, the RO, in part, denied entitlement to TDIU. The Veteran also timely appealed.  

In October 2014, the RO assigned a 70 percent disability rating to the service-connected PTSD, effective December 20, 2013--the date of a VA examination report reflecting an increase in severity of this disability.  Because this award does not represent the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status =, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.

The Veteran submitted a new private opinion after the most recent supplemental statement of the case with a waiver of initial RO consideration.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, her service-connected PTSD involves symptoms sufficient to result in total occupational and social impairment

CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As the Board is granting the highest rating possible for PTSD, for the entire claim period, further discussion of VA's compliance with the notice and assistance requirements of the VCAA is not necessary.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled. In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 505.  

The RO received the Veteran's claim for an increased rating for his service-connected PTSD in February 2009.

July 2008 private treatment records reflect that the Veteran reported symptoms of depression, tearfulness, anhedonia, loss of interest, lack of motivation, feelings of worthlessness, and generally feeling overwhelmed.  The Veteran described herself as a worrier with a history of panic attacks.  The Veteran indicated that she had been married five times and divorced four times.  She described her relationship with her current husband as good.  The physician also noted a past history of sexual and physical abuse.  Mental status examination revealed flat affect and congruent with dysphoric mood.  She responded to humor and brightened somewhat upon approach.  She had normal thought processes and grossly intact memories.  There were no suicidal or homicidal ideations noted and she was not considered an eminent risk to herself or others.  She was diagnosed with major depressive disorder, recurrent, moderate, and generalized anxiety disorder.  A GAF of 50 was assigned.  

Private treatment records from October 2008 to October 2009 reflect that the Veteran reported symptoms of anger and depression, lack of energy, nightmares, and excessive worry.  Specifically, in February 2009, the Veteran indicated that she had self-harmful thoughts, which she found frightening and questioned whether it was due to the holidays or winter season.  In May 2009, the Veteran indicated that she enjoyed activities, has friends, and was not as depressed.  She was described as having a brighter affect, pleasant, and cooperative.  In June 2006, it was noted that she was able to laugh and respond to humor.  

A March 2009 mental residual capacity assessment completed by a physician found that the Veteran's social interactions had mild limitations in estimated impairment of ability to work in cooperation with or in close proximity to others without being distracted by them in regards to appropriate response to co-workers, and moderate limitations in accepting instruction from or responding to criticism from supervisors, working with others without distracting them or exhibiting behavioral extremes, relating to the general public and maintaining socially appropriate behavior.  Regarding the Veteran's sustained concentration and persistence ability, moderate estimated impairment of ability to carry through instructions and complete tasks independently and marked limitation in estimated impairment of ability to maintain attention and concentration for more than brief periods of time.  Mild to marked limitations were found related to adaptions in the workplace.  The physician further found extreme impairments in ability to perform and complete work tasks in a normal work week at a consistent pace, estimated impairment of ability to process subjective information accurately and to use appropriate judgment, estimated impairment of ability to perform at production levels expected by most employers, and estimated impairment of ability to tolerate customary work pressures.  He also concluded that the Veteran's condition is likely to deteriorate if she is placed under stress of a job.  

A July 2009 VA examination report noted that the Veteran had a hospital admission because of a suicidal attempt two years prior to the examination.  The Veteran had slashed her wrist requiring stitches.  She reported that she continued to experience nightmares once or twice a month, isolation, depression, and was unable to go to crowded places, and experiences panic attacks.  She indicated that she was married for the fifth time with her current husband.  She denied engaging in any activities or leisure pursuits.  She stated that she was drinking socially and denied any history of violence.  Her familial and marital relationships were described as rocky, as she was in her fifth marriage.  She also reported feeling hopeless, helpless, difficulty sleeping, fluctuating appetite, and startled response to loud noises.  

The Veteran's affect was tearful.  She denied suicidal and homicidal ideations.  The VA examiner concluded that the Veteran met the criteria for chronic PTSD with her nightmares, intrusive thoughts, panic attacks, and avoidance behavior, connected to the sexual assault she endured during her service.  The VA examiner further explained that she has a moderate effect of PTSD on psychosocial functioning which reflects on her as she is not able to work and also on her intimate relationships, as she was married five times without children.  The VA examiner concluded that her concentration and memory were impaired and that she was able to take care of her daily living activities.  A GAF of 50 was assigned.

In July 2009, the Veteran indicated that she was mostly in bed due to depression and pain.  In October 2009, she reported experiencing depression and anxiety and indicated that she was able to deal with conflict with her current husband.

A February 2010 Social Security Administration (SSA) determination noted that the Veteran was treated at the Bethesda Hospital because of an overdose from a few pain medications and wrist slashing in May 2007.  The Veteran had reported she was in constant pain and cut her wrist with a razor blade, but then got scared and called her husband.  The decision also noted that the Veteran had another past suicide attempt in October.  It further indicates that the Veteran was found to have an assessment of major depression, recurrent, with a GAF of 45, and that she was subsequently discharged a couple of days later.  The SSA determined that all of the Veteran's medical impairments, including chronic back pain, fibromyalgia, left knee pain, hypertension, chronic obstructive pulmonary disease, obesity, and mental health issues, as well as other factors including age, prevented the Veteran from sustaining an eight-hour workday on a regular and continuing basis even at the sedentary level and that she is unable to perform her past relevant work.  

July 2010 VA treatment records reflect that the Veteran reported worsening in her PTSD symptoms.  She indicated that she was crashing without her medication.  She had a normal mental examination with no suicidal or homicidal ideations.  Her affect was wary.  Her condition was considered stable.  

An August 2010 assessment for a disability claim for insurance purposes reflects that the Veteran was unable to engage in stressful situations and engage in interpersonal relations (marked limitations) and that physical ailments and stress would lead to increase in pain and depression.  The physician concluded that the Veteran is unable to perform job duties due to pain and severe depression. 

A February 2011 VA treatment record reflects that the Veteran was feeling down to due to the cold weather and her back pain.  

March 2011 to April 2011 private treatment records reflect that she was doing better mentally and enjoyed having family and friends over.  May 2011 to September 2012 records reflect that the Veteran was under stress as a result of her husband's recovery from multiple surgeries, and the Veteran's own health issues and hospitalizations for non-service connected disabilities.  

A February 2013 private treatment records reflect the Veteran continues to experience symptoms of PTSD and anxiety.  A GAF score of 54 was assigned with moderate difficulty in social, occupational, and school functioning.  

April 2014 to June 2015 private treatment records reflect that the Veteran's depression was improving because she and her husband bought a new truck and camper, and went on a cruise vacation.  She rated her disability a four due to her many health issues.

The Veteran underwent a VA examination in September 2015.  The VA examiner indicated that the Veteran's PTSD symptoms, to include depressed mood, anxiety, and disturbances of motivation and mood cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner concluded that the Veteran is capable of competing multi-step task and appears to have a lack of motivation, which may negatively impact her functioning, and that her motivation appears to be impacted by more characterological aspects of her personality.  The VA examiner also notes that the Veteran reported being significantly limited in her daily activities by her physical symptoms associated with her back pain and recent surgery and that it is impossible to determine her functioning solely due to her service-connected PTSD, as her current functioning is impacted by multiple issues.  The VA examiner notes that the Veteran is able to interact with a small group of more familiar individuals including two friends that regularly visit her.  The VA examiner opined that from a purely psychological point of view, he feels she is capable of functioning in a work environment to some extent. 

A November 2015 private opinion indicates that the Veteran has been active in ongoing counseling for several years due to difficulty dealing with her symptoms of PTSD and continues to struggle with her sleep and dealing with crowds.  The treating health professional concluded that the Veteran cannot maintain
gainful employment due these problems.  

The record also contains lay statements from the Veteran's husband and two friends, who indicate that the Veteran is unable to go out on her own, including grocery shopping and that either her husband or the two friends must accompany her.  The Veteran's husband indicated her past suicide attempts were because of confrontations and feeling that everyone is against her.  He also indicated that she has gone days without getting out of bed and weeks without contact with anyone when faced with conflict.  The Veteran also provided a statement that although she is now married to her current fifth husband, he has known her for over twenty years and that he must take extra care when communicating to her.  Specifically, the Veteran stated that her husband has to walk on "egg shells," so as not to scare or upset her. 

Here, the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the claim period, including major depressive disorder, anxiety disorder, and personality disorder.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

Resolving all doubt in the Veteran's favor, she was totally disabled socially and industrially from the time she applied for an increased rating from February 4, 2009. Although the record indicates that the Veteran stopped working in 2005 due to a back injury, the record also contains evidence that her PTSD symptoms have worsened since that time and, thus, resulted in her being totally disabled socially and industrially, as confirmed by various opinions and assessments of record.  Here, the March 2009 mental residual capacity concluded that the Veteran had extreme impairments in ability to perform and complete work tasks in a normal work week at a consistent pace, estimated impairment of ability to process subjective information accurately and to use appropriate judgment, estimated impairment of ability to perform at production levels expected by most employers, and estimated impairment of ability to tolerate customary work pressures.  The physician also concluded that the Veteran's condition is likely to deteriorate if she is placed under stress of a job.  

In addition, the July 2009 VA examiner further explained that while the Veteran's PTSD has a moderate effect of on her social functioning, she is not able to work due to her symptoms including her difficulty with intimate relationships, as evidenced by her previous four failed marriages.  The VA examiner also concluded that her concentration and memory are impaired.  Finally, the November 2015 private opinion also concluded that the Veteran is not able to obtain gainful employment because of her PTSD symptoms including her sleep problems and inability to deal with crowds.  These conclusions are consistent with the record and the Veteran's and the additional lay assertions of record, that the Veteran experiences panic and is unable to go out in public without being accompanied.  The Veteran and her husband have also reported that the Veteran is unable to tolerate any type of conflict or confrontation, which have resulted in her past attempted suicides, inability to get out of bed, and shutting off communication with people. 

Although the December 2015 VA examiner concluded that the Veteran is able to work to some extent, no further explanation as to the type of employment the Veteran could feasibly do was provided.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (explaining that a mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits).  It was pointed out that it was impossible to determine her functioning solely due to service-connected disability as her current functioning is impacted by multiple issues.  Further, while indicating that the Veteran's lack of motivation appears to be connected to a personality disorder, the VA examiner did not further elaborate or address the additional symptoms, to include her past suicide attempts, thoughts of self-harm, and inability to face large crowds and confrontation, the basis for which the opinions concluded that the Veteran is unable to work, as discussed above.  

Furthermore, the VA examiner also indicated that the Veteran's PTSD symptoms, to include depressed mood, anxiety, and disturbances of motivation and mood, cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  As such, the Board accords more probative weight to the three separate opinions. 

Although the Veteran has had periods where the Veteran's PTSD symptoms showed improvement, GAF scores of 54 to 70 (mild to moderate impairment), the evidence suggests that the Veteran has exhibited danger of hurting herself, memory loss, gross impairment in communications, and an intermittent inability to perform activities of daily living with a GAF score of 50 (severe impairment), as detailed above.  Hence, the evidence is at least in equipoise that the Veteran is unable to work and function socially outside of her husband and two friends, due to PTSD and its associated symptoms during the entire claim period on appeal.  See Moore, 1 Vet. App. at 359 ("[A] claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.").  
Accordingly, the combination of her occupational and social impairment most closely approximated the criteria for a 100 percent rating.  An increased 100 percent rating is thereby warranted for the entire claim period on appeal and the full benefit sought on appeal is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

In connection, Since the Veteran is being assigned a total schedular rating for PTSD, the matter of whether this disability warrants a TDIU is moot.  See 38 C.F.R. § 4.16.  Cf. Bradley v. Peake, 22 Vet. App. 280   (2008).


ORDER

Entitlement to a 100 percent rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits. 

Entitlement to TDIU is moot and dismissed.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


